Citation Nr: 1035008	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-20 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to a service-connected disability.

2.  Entitlement to service connection for abnormal sperm and 
infertility associated with herbicide exposure.

3.  Entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus, Type II (DM).

4.  Entitlement to an initial evaluation in excess of 10 percent 
disabling for peripheral neuropathy of the left lower extremity, 
prior to October 28, 2009.

5.  Entitlement to an evaluation in excess of 30 percent 
disabling for peripheral neuropathy of the left lower extremity, 
from October 28, 2009.

6.  Entitlement to an initial evaluation in excess of 10 percent 
disabling for peripheral neuropathy of the right lower extremity, 
prior to October 28, 2009.

7.  Entitlement to an evaluation in excess of 30 percent 
disabling for peripheral neuropathy of the right lower extremity, 
from October 28, 2009.


REPRESENTATION

Appellant represented by:	Kimberly Syfrett, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2007 and August 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Thereafter, the Board reopened the claim of service connection 
for abnormal sperm and infertility associated with herbicide 
exposure and remanded the issue of service connection to the RO.  
In addition, the issues of entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus; 
entitlement to an evaluation in excess of 20 percent disabling 
for diabetes mellitus; entitlement to an initial evaluation in 
excess of 10 percent disabling for peripheral neuropathy of the 
left lower extremity; entitlement to an initial evaluation in 
excess of 10 percent disabling for peripheral neuropathy of the 
right lower extremity; and entitlement to a total disability 
rating based on individual unemployability (TDIU) were also 
remanded to the RO.  

In a December 2009 rating decision, the RO granted the TDIU and 
also granted increased ratings of 30 percent for peripheral 
neuropathy of the right lower extremity effective October 28, 
2009; 30 percent for peripheral neuropathy of the left lower 
extremity effective October 28, 2009; and basic entitlement to 
Chapter 35 educational assistance befits.  Thus, the matter of 
TDIU, previously on appeal, was resolved.  

The Veteran's representative has clarified in her arguments that 
secondary service connection is being sought for hypertension and 
that this disability is etiologically related to DM and/or post-
traumatic stress disorder (PTSD). 


FINDINGS OF FACT

1.  Hypertension is proximately due to or the result of the 
service-connected DM and has been additionally aggravated by the 
service-connected PTSD.  

2.  The Veteran had service in the Republic of Vietnam during the 
Vietnam era, and is therefore is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

3.  The Secretary of VA has not specifically determined that 
there is a positive association between herbicide exposure and 
abnormal sperm and infertility.

4.  Abnormal sperm and infertility is not attributable to 
service.

5.  Prior to October 27, 2009, the Veteran's DM did not require 
insulin.  

6.  As of October 27, 2009, the Veteran's DM required insulin, 
restricted diet, and regulation of activities, but did not result 
in hospitalizations or twice monthly visits to a diabetic care 
provider for reported episodes or hypoglycemic reactions.  

7.  For the period of October 14, 2008 to October 28, 2009, but 
not before, the Veteran's peripheral neuropathy of the left lower 
extremity was moderately disabling, but not severely disabling.  

8.  From October 28, 2009, the Veteran's peripheral neuropathy of 
the left lower extremity was severely disabling, but did not 
cause paralysis.

9.  As of October 14, 2008, but not before, the Veteran's 
peripheral neuropathy of the right lower extremity was severely 
disabling, but did not cause paralysis.  


CONCLUSION OF LAW

1.  Hypertension is proximately due to, the result of, or 
aggravated by the service-connected DM and PTSD disabilities.  38 
U.S.C.A. § 1101 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310(a) 
(2006).  

2.  Abnormal sperm and infertility may not be presumed to be the 
result of herbicide exposure during active military service and 
was not incurred or aggravated in active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).

4.  Prior to October 27, 2009, the criteria for a rating in 
excess of 20 percent for DM have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.119, 
Diagnostic Code 7913 (2009).

5.  From October 27, 2009, the criteria for a rating of 40 
percent for DM have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 
(2009).

6.  Prior to October 14, 2008, the criteria for a rating in 
excess of 10 percent for peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8524 (2009).

7.  From October 14, 2008 to October 28, 2009, the criteria for a 
20 percent rating, but not greater, for peripheral neuropathy of 
the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8524 
(2009).

8.  From October 28, 2009, the criteria for a rating in excess of 
30 percent rating for peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8524 (2009).

9.  Prior to October 14, 2008, the criteria for a rating in 
excess of 10 percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8524 (2009).

10.  From October 14, 2008, the criteria for a 30 percent rating, 
but not greater, for peripheral neuropathy of the right lower 
extremity have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.124a, Diagnostic Code 8524 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's service 
connection claims, VCAA letters were sent in May 2005, December 
2005 and February 2006 which fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the claim.  
The VCAA letters told the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
particular, the VCAA notifications: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informed the claimant about the information and evidence 
that the claimant is expected to provide.  

With regard to the higher rating claims, VCAA letters were sent 
after the adjudication of those claims in July 2008 (two letters) 
which fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any evidence 
pertaining to the claim.  The VCAA letters told the claimant to 
provide any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  Although the notification letters were not sent prior to 
the initial adjudication of the claimant's claims, this was not 
prejudicial to the claimant since the claimant was subsequently 
provided adequate notice and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was provided 
to the claimant in December 2009. 

In addition, the Board notes that the notice requirements under 
38 U.S.C.A. § 5103 underwent significant changes during the 
pendency of the Veteran's appeal.  The U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) recently held that, for 
increased rating claims, notice provided to the Veteran under 
38 U.S.C.A. § 5103 need not be "veteran specific," and that VA 
is not required to notify the Veteran that he may submit evidence 
of the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that his 
disability may be rated under.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes 
that, in the July 2008 notification letter, the Veteran was 
informed of the diagnostic codes that his disability may be rated 
under, and was notified that he may submit evidence regarding the 
impact of his disability on his employment and daily life.

Furthermore, the Board notes that the VCAA notices along with the 
statement of the case (SOC) and SSOC provided information to the 
claimant relevant to the specific pertinent diagnostic codes.  
Also, in addition, in the July 2008 letter, the section entitled 
"How VA Determines the Disability Rating," specifically cited 
to the impact on a claimant's employment and described the types 
of evidence which would support the claim.  The claimant was also 
told that disability rating range from zero to 100 percent based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon his employment.  

The Federal Circuit recently held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  See Mayfield 
v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 
444 F.3d at 1328, 1333-34).  In this case, an SOC and SSOC have 
been issued.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case.)  

If any notice deficiency is present in this case, the Board finds 
that any prejudice due to such error has been overcome in this 
case by the following: (1) based on the communications sent to 
the claimant over the course of this appeal, the claimant clearly 
has actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
and the communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed in order to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the United States Court of Appeals for Veterans Claims 
("the Court") to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  The 
examinations are adequate as the claims file was reviewed, the 
examiner reviewed the pertinent history, examined the Veteran 
provided findings in sufficient detail, and provided rationale.  
See Steff v. Nicholson, 21 Vet. App. 120, 124 (2007).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by the record.  
The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent notice regarding the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).


Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
hypertension will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree of 10 
percent or more within one year of a veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disease or injury.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  There must be medical evidence of 
a current disability; evidence of a service-connected disability; 
and medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

With regard to the matter of establishing service connection for 
a disability on a secondary basis, the Court has held that there 
must be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by or 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Additionally, when 
aggravation of a nonservice-connected disability is proximately 
due to or the result of a service connected condition, such 
disability shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted above, 
addressed the subject of the granting of service connection for 
the aggravation of a nonservice-connected condition by a service-
connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the regulation 
provides that:

Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before 
the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. Part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) 
(2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen decision, 
the regulatory amendment effectively resulted in a change in the 
law.  This analysis is not correct.  Rather, the overall 
intention of the amendment to 38 C.F.R. § 3.310(b) was to 
implement the Allen decision, the amended 38 C.F.R. § 3.310(b) 
clearly institutes additional evidentiary requirements that must 
be satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 
38 U.S.C. § 501 as the supporting authority, and not Allen.  See 
71 Fed. Reg. 52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, ultimately, 
it is the Veteran's responsibility to support his or her claim by 
providing evidence of the baseline level of severity, and that it 
is not enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  In sum, 
38 C.F.R. § 3.310(b) appears to place substantive evidentiary 
restrictions on a veteran before aggravation may be conceded, and 
these restrictions appear to have no basis in the Allen decision 
itself.  

However, in this case, the Veteran's claim was filed prior to the 
effective date of the revised regulation (October 10, 2006).  As 
such, the Board finds that the prior version of the regulation is 
more advantageous to the Veteran and should be applied.  When a 
regulation changes and the former version is more favorable, VA 
can apply the earlier version of the regulation for the period 
prior to, and after, the effective date of the change.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
competent evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  


Hypertension

The Veteran was afforded a VA examination in April 2007 which 
diagnosed him as having DM and hypertension.  The examiner opined 
that hypertension was at least as likely as not secondary to his 
DM.  However, in a July 2007 addendum, this examiner indicated 
that the hypertension was not secondary to the DM because 
hypertension was diagnosed in 1998, which was one year prior to 
the DM diagnosis.  Since the hypertension preceded the diagnosis 
of DM, it was less likely as not that the hypertension was 
secondary to the DM.  The examiner noted that the Veteran had 
been taking blood pressure medication, Monopril, since 1998.  

However, a review of the private medical evidence demonstrates 
that while DM was in fact diagnosed by Larry I. Gilderman, D.O., 
in June 1999, the diagnosis of hypertension was rendered later in 
1999, after which time Monopril was prescribed.  Thus, the 
diagnosis of DM preceded the diagnosis of hypertension, which 
substantiates the initial medical opinion of the VA examiner, 
made in April 2007.  

Further, private psychiatric records of Robert S. Dengrove, M.D., 
also record the onset of DM as preceding hypertension, and also 
essentially indicate that the Veteran's diagnosed PTSD aggravates 
his hypertension.  Also, Arun K.. Somani, M.D., another 
psychiatric examiner, also appeared to indicate that the 
hypertension was caused by the PTSD.  

In any event, the Board finds that the initial assessment by the 
VA examiner in April 2007, is consistent with the records and 
therefore more probative than the later medical addendum.  See 
generally Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

As such, the Board finds that the evidence shows that 
hypertension is proximately due to or the result of the service-
connected DM and has been additionally aggravated by the service-
connected PTSD.  Accordingly, secondary service connection for 
hypertension is warranted.  


Abnormal Sperm and Infertility

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of such 
disease during the period of service.  No condition other than 
the ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed 
to an herbicide agent during active military, naval, or air 
service, the following diseases shall be service- connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), type II diabetes, and chronic 
lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 (Act), 
codified in pertinent part at 38 U.S.C.A. §§ 1116(b) and (c), 
provides that whenever the Secretary determines, based on sound 
medical and scientific evidence, that a positive association 
(i.e., the credible evidence for the association is equal to or 
outweighs the credible evidence against the association) exists 
between exposure of humans to an herbicide agent and a disease, 
the Secretary will publish regulations establishing presumptive 
service connection for that disease.  If the Secretary determines 
that a presumption of service connection is not warranted, he is 
to publish a notice of that determination, including an 
explanation of the scientific basis for that determination.  The 
Secretary's determination must be based on consideration of 
reports of the National Academy of Sciences (NAS) and all other 
sound medical and scientific information and analysis available 
to the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether the 
results [of any study] are statistically significant, are capable 
of replication, and withstand peer review."  Simply comparing the 
number of studies which report a positive relative risk to the 
number of studies which report a negative relative risk for a 
particular condition is not a valid method for determining 
whether the weight of evidence overall supports a finding that 
there is or is not a positive association between herbicide 
exposure and the subsequent development of the particular 
condition.  Because of differences in statistical significance, 
confidence levels, control for confounding factors, bias, and 
other pertinent characteristics, some studies are clearly more 
credible than others, and the Secretary has given the more 
credible studies more weight in evaluating the overall weight of 
the evidence concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to enter 
into an agreement with the NAS to review and summarize the 
scientific evidence concerning the association between exposure 
to herbicides used in the Republic of Vietnam and each disease 
suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an analysis of 
scientific evidence. Section 3 of the Agent Orange Act of 1991 
directed the Secretary of VA to seek to enter into an agreement 
with NAS to review and summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
the Republic of Vietnam and each disease suspected to be 
associated with such exposure.  The Secretary determined, based 
on sound medical and scientific evidence, that a positive 
association (i.e., where the credible evidence for the 
association was equal to or outweighed the credible evidence 
against the association) existed between exposure to an herbicide 
agent and the disorders listed in the statute.  See 64 Fed. Reg. 
59232, 592233 (Nov. 2, 1999).

In addition, the Secretary has published a list of specific 
conditions for which a presumption of service connection based on 
exposure to herbicides used in Vietnam during the Vietnam era is 
not warranted.  These include hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, female reproductive 
cancers, breast cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, gastrointestinal tumors, 
bladder cancer, brain tumors, and any other condition for which 
the Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 64 Fed. Reg. 59232-
59243 (1999).

The Veteran served in the Republic of Vietnam during the Vietnam 
era, and is therefore presumed to have been exposed to Agent 
Orange or other herbicide agents during that time.  The Veteran 
has provided written contentions alleging exposure to Agent 
Orange.  He has also submitted periodical/internet literature 
evidence addressing dioxin exposure, however, as noted below, the 
presumptive disorders are limited to the ones in the statute.

However, abnormal sperm and infertility is not among the diseases 
specified in 38 U.S.C.A. § 1116(a). As noted, the Secretary has 
published a list of specific conditions for which a presumption 
of service connection based on exposure to herbicides used in 
Vietnam during the Vietnam era is not warranted which includes 
abnormal sperm parameters and infertility.

Based on the provisions outlined above, the Secretary has 
determined that there is no positive association between 
herbicide exposure and the development of any condition for which 
the Secretary has not specifically determined that a presumption 
of service connection is warranted.  Accordingly, abnormal sperm 
and infertility may not be presumed to have been incurred during 
active military service due to herbicide exposure including Agent 
Orange exposure and service connection is not warranted for that 
claimed disability on that basis.

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

In that regard, the evidence of record includes both private and 
VA medical evidence as well as lay evidence.  

At the outset, the Board notes that the service treatment records 
do not show abnormal sperm and/or infertility.  

Periodical/internet literature evidence has been submitted.  An 
Article in the Herald Tribune indicated that an Air Force Health 
Study showed that Dioxin contained in Agent Orange appeared to 
limit the growth of the prostate gland which potentially 
suppressed male hormones, causing infertility and decreased bone 
and muscle mass.  The article indicated that the study cited 
could not show that Agent Orange directed caused various medical 
conditions, but it did show that dioxin exposure influences make 
reproductive hormones.  Another article published by the World 
Bank indicated that Agent Orange caused birth deformities and 
that pesticide usage in California resulted in human sterility.  

There is private medical evidence of New York Medical College 
which shows that as early as 1980, testing revealed that the 
Veteran did not have sperm antibody in his semen.  In 1983, the 
Veteran's spouse suffered an incomplete abortion.  The exact 
cause was not indicated.  

In a March 2007 statement, Robert H. Sherman, M.D., F.A.C.S., 
indicated that "[b]ecause of your exposure to Agent Orange, it is 
my opinion that your inability to father a child may very well be 
related to that, in light of your sparsity of medical problems, 
including non-insulin dependent diabetes, hypertension, and 
hypercholesterolemia."  

The Board notes that the periodical/internet literature evidence 
can provide important support when combined with the pertinent 
opinion of a medical professional.  Similarly, medical treatise 
evidence could "discuss [] generic relationships with a degree 
of certainty such that, under the facts of a specific case, there 
is at least a plausible causality based upon objective facts."  
Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin; Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  In this 
case, this evidence presented only the potential for infertility, 
not a definitive link and further studies on these issues was 
suggested.  There has been no allegation of birth defects and the 
infertility cited in one article was linked to pesticides used in 
California.  

With regard to Dr. Sherman's statements, it was indicated that 
the Veteran's condition "may very well be" related to his 
exposure to Agent Orange.  However, the word "may" is entirely 
speculative and does not create an adequate nexus for the 
purposes of establishing service connection.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the Veteran 
may have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which 
merely indicated that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative to establish 
the presence of the claimed disorder or any such relationship).

An award of service connection must be based on reliable 
competent evidence and conjectural or speculative opinions as to 
some remote possibility of such relationship are insufficient.  
See 38 C.F.R. § 3.102; see also Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. App. 
185, 186-87 (1999) (treating physician's opinion that Veteran's 
time as a prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
sufficient medical nexus evidence); Davis v. West, 13 Vet. App. 
178, 185 (1999) (any medical nexus between in-service radiation 
exposure and fatal lung cancer years later was speculative at 
best, even where one physician opined that it was probable that 
lung cancer was related to service radiation exposure).

Likewise, while the Veteran advanced allegations that his 
abnormal sperm and infertility were related to inservice 
herbicide exposure, his allegations alone were insufficient in 
this case to substantiate his claim.  The Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in the service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
the Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Competent medical evidence means evidence 
provided by a person who is qualified through education, training 
or experience to offer medical diagnoses, statements or opinions.  
See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, retains 
the discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.  In Barr v. Nicholson, 21 Vet. 
App. 303 (2007), the Court indicated that varicose veins was a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay people.  
Because varicose veins "may be diagnosed by their unique and 
readily identifiable features, the presence of varicose veins was 
not a determination 'medical in nature' and was capable of lay 
observation."  Thus, that particular veteran's lay testimony 
regarding varicose vein symptomatology in service was found to 
represent competent evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation, to specifically 
include varicose veins, tinnitus, and flat feet.  See Barr; 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  A claimant generally is not 
competent to diagnose his mental condition; he is only competent 
to identify and explain the symptoms that he observes and 
experiences.  Clemons v . Shinseki, 23 Vet. App. 1 (2009).

However, although the Veteran is competent in certain situations 
to provide a diagnosis of a simple condition such as a broken leg 
or varicose veins, the Veteran is not considered competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While the 
Veteran is considered to be competent to report that he had 
infertility issues, he is not competent to make a complex medical 
assessment regarding the reason for those issues.  

As such, the Board remanded this case for further medical 
assessment.  The following was requested: 

Arrange for the Veteran to undergo an appropriate VA 
examination to determine the nature, extent, onset and 
etiology of any abnormal sperm and infertility found to be 
present.  The claims folder should be made available to and 
reviewed by the examiner. All indicated studies and all 
findings should be reported in detail.  The examiner should 
opine as to whether it is at least as likely as not (a 50 
percent or greater probability) that any abnormal sperm and 
infertility found to be present is related to or had its 
onset during service.  The examiner should further opine as 
to whether it is at least as likely as not (a 50 percent or 
greater probability) that any abnormal sperm and 
infertility found to be present is related to the Veteran's 
exposure to herbicides in service.  The rationale for all 
opinions expressed should be provided in a report.

In November 2009, the Veteran was afforded a genitourinary 
examination which included a review of the claims file.  The 
examiner concluded that the Veteran's abnormal sperm and 
infertility was less likely as not caused by or the result of 
inservice herbicide exposure in Vietnam.  The examiner indicated 
that there is inadequate or insufficient evidence in the medical 
literature to substantiate herbicide exposure to abnormal sperm 
and infertility.  On review of the literature available, there 
was speculative evidence of biologic plausibility of abnormal 
sperm and infertility related to herbicide exposure.  However, 
there continued to be a lack of substantive epidemiologic data to 
demonstrate a direct correlation between herbicide exposure in a 
relationship to abnormal sperm and infertility in the human 
population.  

The Board attaches significant probative value to this opinion, 
as it is well-reasoned, detailed, consistent with other evidence 
of record, and included an access to the accurate background of 
the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion).  The VA 
examiner's opinion was based on review of the Veteran's claims 
file, to include an examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The opinion is also 
supported by the VA/NAS studies.  Thus, this opinion is more 
probative than the speculative opinion of the private physician, 
the Veteran's lay statements, and the periodical/internet 
articles, as this evidence was speculative in nature, or, in the 
case of the Veteran, provided by a lay person without the medical 
expertise to opine on such a complex medical area.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The preponderance is against the Veteran's claim, and 
it must be denied.


Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed in the process of 
making disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which a veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim-a practice known as "staged rating."  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.  
However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied 
service connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  
In Hart, the Court found no basis for drawing a distinction 
between initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  In this case, there has not been a material change in 
the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In conjunction with his claims, the Veteran was afforded a VA 
examination in April 2007.  The Veteran indicated that he was 
employed and "lost up to 12 days" of work due to his DM and 
irritable bowel syndrome (IBS).  It was noted that the Veteran 
had no history of ketoacidosis.  He had 4-5 episodes of 
hypoglycemic reactions per week.  These reactions were controlled 
via consumption of Glucerna bars for the sugar factor.  The 
examiner indicated that the Veteran had been placed on a 
restrictive diet and had lost 25 pounds.  He now weighed 185 
pounds.  His height was 5 feet and 8 inches.  He avoided doing 
strenuous activities to prevent hypoglycemic reactions.  He did 
not do anymore weight lifting or heavy walking.  For therapy, he 
used Glucophage 1,000 milligrams twice per day and Actos, 4 
milligrams, qd.  The Veteran also had numbness in his toes.  He 
did not have diabetic retinopathy or cardiac disease.  Physical 
examination and laboratory tests were performed.  The Veteran did 
not have cyanosis, clubbing, or edema of the extremities.  There 
were no diabetic ulcers on the feet.  The feet and the lower legs 
were warm and dry and pulses were intact.  Motor examination was 
normal bilaterally with good strength.  There was a loss of light 
touch and loss of pinprick of the toes, right greater than left.  
The impression was DM with no nephropathy; peripheral neuropathy 
of the feet related to the DM; hypertension related to the DM; 
erectile dysfunction (also related to the DM); and IBS related to 
the DM.  The examiner indicated that the DM did not prevent 
employability.  The VA examiner later indicated that the 
hypertension and the IBS were not related to the DM.  As noted 
above, the Board has otherwise found that the hypertension is in 
fact related to the DM.  

On October 14, 2008, Dr. Gilderman completed a worksheet, 
indicating that the Veteran had DM; neuropathy demonstrated by 
significant and persistent disorganization of motor function in 
two extremities resulting in sustained disturbance of gross and 
dexterous movements, or gait and station; right foot drop; the 
Veteran was able to sit or stand for 30 minutes before needing to 
move; the Veteran would need to shift positions when working and 
would need unscheduled breaks while he was working; the Veteran 
did not require leg elevation; the Veteran did not ambulate with 
an assistive device; the Veteran had lifting and moving 
limitations; and it was estimated that the Veteran's disability 
would result in absence from his work of about 2 days per month.  
It was also noted that the Veteran had other disabilities 
affecting employment including his depression and lumbar 
disabilities.  

The Veteran thereafter received VA outpatient treatment.  On 
October 28, 2008, it was noted that the Veteran needed additional 
"DM control."  His prescription dose of Glipizide was increased 
to 10 milligrams.  In October 2009, it was noted that the 
Veteran's neuropathy had worsened considerably.  The physician 
discussed that the etiology was the uncontrolled DM.  He admitted 
that his glucose was at times 300.  He denied bowel or bladder 
problems and also denied having any anal or sacral numbing.  It 
was noted that he was unemployed.  It was noted that he was 
prescribed Insulin to commence on October 27, 2009.  

In November 2009, the Veteran was afforded a VA genitourinary 
examination.  At that time, his Glucose was 227.  


DM

The Veteran seeks a rating in excess of 20 percent for DM.  

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  A 20 percent evaluation is warranted for 
diabetes mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  

A 40 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of activities.  

A 60 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated, warrants a 100 percent evaluation.  38 
C.F.R. § 4.119, Diagnostic Code 7913.  

Compensable complications of diabetes are to be rated separately 
unless they are part of the criteria used to support a 100 
percent evaluation; noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  38 
C.F.R. § 4.119, Diagnostic Code 7913 and Note 1.

The record reflects that the Veteran's DM requires insulin and 
diet restrictions.  In addition, the Veteran avoids strenuous 
activities to prevent hypoglycemic reactions, such as weight 
lifting or heavy walking.  He is no longer employed and receives 
a TDIU rating.  The Board finds that the Veteran meets the 
criteria for a 40 percent rating as his DM requires insulin, 
restricted diet, and regulation of activities.  Since the insulin 
was not required until October 27, 2009, the 40 percent rating is 
warranted as of that date, but not beforehand.  See Hart.  As of 
October 27, 2009, a rating in excess of 40 percent is not 
warranted since the Veteran has not had episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.  
The Veteran has reported having hypoglycemic reactions, but there 
have not been hospitalizations or twice monthly visits to a 
diabetic care provider for those reported episodes.  


Peripheral Neuropathy

The Veteran's peripheral neuropathy of the right and left lower 
extremities are each rated pursuant to the code for 
paralysis/incomplete paralysis of the internal popliteal nerve 
(tibial).  38 C.F.R. § 4.124a, DC 8524.  The criteria for 
evaluating the severity or impairment of the internal popliteal 
nerve (tibial) is set forth under Diagnostic Codes 8524, 8624, 
and 8724.  Disability ratings of 10 percent, 20 percent and 30 
percent are assignable for incomplete paralysis which is mild, 
moderate or severe in degree, respectively.  A maximum 40 percent 
rating is warranted for complete paralysis of the internal 
popliteal (tibial) nerve, with plantar flexion lost, frank 
adduction of the foot impossible, flexion and separation of toes 
abolished; no muscle in sole can move; in lesions of the nerve 
high in popliteal fossa, plantar flexion of foot is lost.  38 
C.F.R. § 4.124a, DC 8524.  


Peripheral Neuropathy of the Left Lower Extremity, Prior to 
October 28, 2009

The Veteran seeks a rating in excess of 10 percent prior to 
October 28, 2009.  Prior to October 14, 2008, the evidence does 
not show that there was more than mild impairment.  The Veteran 
reported having numbness of the toes, greater on the right side.  
There was an objective loss of light touch and loss of pinprick 
of the toes, right greater than left.  However, motor strength 
and other testing were normal.  However, as of October 14, 2008, 
Dr. Gilderman completed a worksheet, indicating that the Veteran 
had neuropathy demonstrated by significant and persistent 
disorganization of motor function in two extremities resulting in 
sustained disturbance of gross and dexterous movements, or gait 
and station.  

The Board finds that the description of the disability level by 
Dr. Gilderman, as "significant," is more nearly contemplated 
within the 20 percent moderate rating.  As such, a 20 percent 
rating is warranted as of that date.  A 30 percent rating is not 
warranted as severe impairment was not shown.  The disability, as 
noted below, was shown to be severe only on the right side.  


Peripheral Neuropathy of the Left Lower Extremity, From October 
28, 2009.

The Veteran seeks a rating in excess of 30 percent from October 
28, 2009.  In order for a higher rating to be warranted, the 
evidence must show complete paralysis with plantar flexion lost, 
frank adduction of the foot impossible, flexion and separation of 
toes abolished; no muscle in sole can move; in lesions of the 
nerve high in popliteal fossa, plantar flexion of foot is lost.  
These manifestations have not been demonstrated.  Thus, a higher 
40 percent rating is not warranted.  


Peripheral Neuropathy of the Right Lower Extremity, Prior to 
October 28, 2009.

The Veteran seeks a rating in excess of 10 percent prior to 
October 28, 2009.

As noted, as of October 14, 2008, Dr. Gilderman completed a 
worksheet, indicating that the Veteran had neuropathy 
demonstrated by significant and persistent disorganization of 
motor function in two extremities resulting in sustained 
disturbance of gross and dexterous movements, or gait and 
station.  However, the Veteran also demonstrated right foot drop.  
As such, the Board finds that his disability level was more 
nearly contemplated under the criteria for a severe rating.  
However, a higher rating was not warranted since complete 
paralysis was not shown.


Peripheral neuropathy of the Right Lower Extremity, From October 
28, 2009.

Identical to above, although the Veteran had severe impairment of 
the right lower extremity, he did not demonstrate complete 
paralysis on the right side.  As such, a higher rating is not 
warranted.  




Conclusion for Ratings

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, the preponderance of the evidence is against a 
rating in excess of 20 percent for DM prior to October 27, 2009, 
but supports a rating of 40 percent from October 27, 2009.  

With regard to peripheral neuropathy of the left lower extremity, 
a preponderance of the evidence is against a rating in 10 percent 
prior to October 14, 2008, but supports a 20 percent rating as of 
that date.  A preponderance of the evidence is against a rating 
in excess of 20 percent prior to October 28, 2009 or 30 percent 
after that date. 

With regard to peripheral neuropathy of the right lower 
extremity, a preponderance of the evidence is against a rating in 
10 percent prior to October 14, 2008, but supports a 30 percent 
rating as of that date.  A preponderance of the evidence is 
against a rating in excess of 30 percent after October 14, 2008. 

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a 
three- step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities with 
the established criteria found in the rating schedule for 
disabilities shows that the rating criteria reasonably describes 
the Veteran's disability levels and symptomatology; as discussed 
above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disabilities.  Additionally, there is 
not shown to be evidence of marked interference with the 
Veteran's employment due to the disabilities, beyond what is 
contemplated by the ratings themselves; also, he has been 
assigned a TDIU.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disabilities' manifestations have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

Service connection for hypertension as secondary to service-
connected DM and PTSD disabilities is granted.  

Service connection for abnormal sperm and infertility is denied.

Prior to October 27, 2009, a rating in excess of 20 percent for 
DM is denied.

From October 27, 2009, the criteria for a rating of 40 percent 
for DM are granted, subject to the law and regulations governing 
the payment of monetary benefits.

Prior to October 14, 2008, a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied.  

From October 14, 2008 to October 28, 2009, a 20 percent rating, 
but not greater, for peripheral neuropathy of the left lower 
extremity is granted, subject to the law and regulations 
governing the payment of monetary benefits.

From October 28, 2009, a rating in excess of 30 percent rating 
for peripheral neuropathy of the left lower extremity is denied.

Prior to October 14, 2008, a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.

From October 14, 2008, a 30 percent rating, but not greater, for 
peripheral neuropathy of the right lower extremity is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


